DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered.  Upon consideration of the amended claims, new grounds of rejection are made as can be seen in the rejection below.
The arguments are moot as they pertain to references that are not used in the manner that is argued against in the arguments, except for Haden.  The applicant’s argument against Haden being a different type of deicing device does not negate its teachings regarding available power to deicing devices, especially when considered in view of the teachings of Brouwers and Bourjac.  The teachings of Bourjac (discussed in the rejection below, [0058]-[0065] specifically} and Haden are complemented by the teachings of Brouwer in that “peak power draw” is reduced which is related to the concepts of the amount of power supplied and the percentage of available power {Brouwer [0066] and [0067]}.  These concepts are related to one of ordinary skill in the art who understands that by definition, peak power draw cannot exceed available power.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22, 24-26, 30, and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the support for the amended claims is allegedly is [0070]-[0077] of the publication of the instant application (U.S Pre-Grant Publication 20190003463).
Claim 15, recites “the first power level is equal to the second power level”.  This is in direction contradiction to the last line of claim 1 limitation (upon which claim 15 depends) that recites “wherein the second power level is different than the first power level”.  This relation between the first and second power level is therefore unable to be examined in claim 15.
Additionally, claim 15 recites, “wherein the second set of the plurality of heatinq zones describes a smaller surface area of the wind turbine blade of the first set”.  Table 2 shows where the first and second icing factors correspond to different areas that have the same amount of total power applied (100%, icing factors 6-10).  This is contrary to what may be required by claim 1 upon which claim 15 depends, where the power level totals of 100% are the same.  See the 112(b) rejection below as it is unclear what is exactly claimed in claim 1.
Claim 16 recites, “icinq factor indicatinq an expected level of ice accumulation”.  Claims 33 and 34 recite, “the icing factor predicts more severe ice accumulation”.  There is no explicit link in the specification between the icing factor and ice accumulation.  The claims will be examined with regard to these limitations in a broad interpretation supported by the specification of “The icing factor may indicate a severity of an icing event.”
Dependent claims are also rejected, therefore claims 16-22, 24-26, 30, and 33-34 are rejected under the grounds directly above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 11-12, 15, 27, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a first power level to supply to each of the plurality of heating zones in the first set based on the first icing factor”.  It is unclear if the power level is the same for each zone such as 5W, so in an instance of 4 zones there would be a total of 20W of power supplied, or if a first power level is distributed to each of the plurality of heating zones, where each zone has a fraction of the first power level.  Note that the same power level applied to each zone is only applicable in Table 2 for icing factors 1-5 and 8.
The claim language of claim 16 such as “identify a power level to supply to the set of the plurality of heating zones” is interpreted as a total power level meaning it is not believed indefinite.
Claims 27 and 34 encounters the same indefiniteness as claim 1 above based on limitations including  “identify a predefined power level to supply to each of the first zone and the second zone” and “wherein a first percentage of the available power to be supplied to the set of the plurality of heating zones” respectively.
The dependent claims from these claims discussed above are also rejected.
Additionally, Claim 27 recites “the set the Electro-Thermal Heating elements” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33, 34, and 35 recite the limitation "the set of the plurality of heating zones". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 11-12, 15, 32, 16-20, 24-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwers et al. (U.S Pre-Grant Publication 20160130006) hereinafter Brouwers in view of Haden et al. (U.S Pre-Grant Publication 20150303369) hereinafter Haden, and Bourjac et al. (U.S Pre-Grant Publication 20050184193) hereinafter Bourjac.
Regarding claim 1, Brouwers discloses:
A method of heating a blade comprising a plurality of heating zones {[0059]}, the method comprising:
Determining a first icing factor representing an initial severity of an icing event based on environmental conditions {[0030] sensors determine icing conditions},
In response to the first icing factor satisfying an icing threshold {[0009]-[0010], icing condition must be detected which is an icing threshold};
Determining a first set of the plurality of heating zones to activate based on the first icing factor, wherein each of the plurality of heating zones comprises one or more Electro-Thermal Heating elements {[0009], “The control unit is configured to cause respective heater systems of the sections of multiple blades to be energized in a sequence based on the sections being inboard or outboard and on one or more icing conditions of an environment of the system”; note that the first and second zone may be interpreted broadly as any region of the blade with Electro-Thermal heating elements unless further limited by the context of the other limitations which will be discussed};
Determining a first power level to supply to each of the plurality of heating zones in the first set based on the first icing factor {[0010], “The method also comprises providing, by a control unit, power to”, it then lists a plurality of heating zones};
Activating the one or more Electro-Thermal Heating elements comprising each of the plurality of heating zones in the first set with the first power level corresponding to the first icing factor to generate heat {[0010], power is “provided” which is the same as “activating”};
Brouwers does not teach the method of heating for a wind turbine blade.  Haden pertains to deicing systems.  Haden teaches that deicing systems may be for aircraft surfaces as well as wind turbine blades {[0007]}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deicing system of Brouwers (including any modifications discussed in the rejection) for a wind turbine blade.  One of ordinary skill in the art would be motivated to do so as deicing systems are known to be applicable to aerodynamic surfaces in a similar way to each other {Haden [0007]}.       
Brouwers is silent regarding specific amounts of power being supplied to each heating zone.  The following claim limitations will be addressed based on the teachings of Brouwers in view of Bourjac: 
After determining the first icing factor, determining a second icing factor representing an updated severity of the icing event based on updated environmental conditions, wherein the second icing factor is different from the first icing factor and satisfies the icing threshold,
determining a second set of the plurality of heatinq zones to activate based on the second icinq factor;
determining a second power level to supply to each of the plurality of heating zones in the second set based on the second icing factor;
activatinq the one or more Electro-Thermal Heatinq elements comprising each of the plurality of heating zones in the second set with the second power level corresponding to the second icing factor to generate heat,
wherein the second power level is different from the first power level.
Bourjac pertains to wind turbine electric heating systems for dealing with ice.  Bourjac teaches applying different amounts of power based on different measured temperatures {[0058]-[0065]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the scenarios of Brouwers with certain zones activated (such as [0060]} be operated at two different power levels depending on the temperature conditions.  One of ordinary skill in the art would be motivated to do so in order to optimize the power consumed by the heating elements {Bourjac [0058]}.       
The combination of Brouwers and Bourjac teaches:
After determining the first icing factor, determining a second icing factor representing an updated severity of the icing event based on updated environmental conditions, wherein the second icing factor is different from the first icing factor and satisfies the icing threshold {Brouwers, the scenario of [0059] may have two different “icing factors” based on a difference in temperature as described in Bourjac [0058]-[0065]} 
determining a second set of the plurality of heatinq zones to activate based on the second icinq factor {the second set of heating zones are the same as first heating zones, as a singular scenario of zones such as [0059] of Brouwers is applied to a second icing factor based on a difference in temperature described in Bourjac [0058]-[0065]};
determining a second power level to supply to each of the plurality of heating zones in the second set based on the second icing factor {the power applied due to the two icing factors is different according to Bourjac [0058]-[0065]};
activatinq the one or more Electro-Thermal Heatinq elements comprising each of the plurality of heating zones in the second set with the second power level corresponding to the second icing factor to generate heat {the power determined is the power applied},
wherein the second power level is different from the first power level {the power applied due to the two icing factors is different according to Bourjac [0058]-[0065]}.
Regarding claim 2, the combination of Brouwers, Haden, and Bourjac further teaches the first icing factor is further determined based on ambient air temperature {Brouwers [0030] ambient air temperature sensors; Bourjac [0070] the temperature sensors measure a temperature “based on” ambient air temperature}.
Regarding claim 5, Brouwers further discloses:
monitoring one or more environmental conditions {[0010] icing condition}; 
comparing the one or more environmental conditions or operating parameters to a threshold criteria {[0010] the threshold is if the icing condition is detected}; and
wherein determining the first icing factor based on the environmental conditions is triggered in response to the threshold criteria being satisfied {[0010] icing factor is part of control calculation that occurs once detecting an icing condition to determine how much power to provide} 
Regarding claim 11, Brouwers further discloses determining a duty cycle for activating the Electro-Thermal Heating elements of the first set, based on the first icing factor {[0067], “element on time”}.
Regarding claim 12, Brouwers further discloses identifying a percentage of the duty cycle for activating the Electro-Thermal Heating elements for each of the heating zones of the first set {[0027], [0060], and [0067]}.
Regarding claim 15, an alternate interpretation of Brouwers regarding the first and second icing factors corresponding to the conditions described in [0059] and [0061] respectively is used in the rejection of this claim.   Brouwers further discloses:
wherein the second icing factor indicates an increasing severity of the icing event relative to the first icinq factor {[0061] describes “severe icing conditions are present” and is therefore more severe than [0059]}; and
wherein the second set of the plurality of heatinq zones describes a smaller surface area of the wind turbine blade of the first set and the first power level is equal to the second power 
Regarding claim 32, the combination of Brouwer, Haden, and Bourjac further teaches:
wherein the second icing factor indicates a decreasing severity of the icing event relative to the first icing factor; and wherein the second power level is less than the first power level and the first set is equal to the second set {see the rejection of claim 1; the second set of heating zones are the same as first heating zones, as a singular scenario of zones such as [0059] of Brouwers is applied to a second icing factor based on a difference in temperature described in Bourjac [0058]-[0065]; the second being less severe which means the first requires more power}.
Regarding claim 16, Brouwers discloses:
A controller for controlling heating of a blade comprising a plurality of heating zones {[0059]}, the controller being adapted to:
determine an icing factor based on environmental conditions {[0030] sensors determine icing conditions}; in response to the icing factor satisfying an icing threshold {[0010] icing factor is part of control calculation that occurs once detecting an icing condition to determine how much power to provide}:
determine a set of the plurality of heating zones to activate based on the icing factor {[0009], “The control unit is configured to cause respective heater systems of the sections of multiple blades to be energized in a sequence based on the sections being inboard or outboard and on one or more icing conditions of an environment of the system”},
wherein each of the plurality of heating zones comprises one or more Electro-Thermal Heating elements {[0059]};
in response to the icinq factor indicatinq an expected level of ice accumulation decreasing while the icing threshold remains satisfied, activating additional ones of the one or more Electro-Thermal Heating Elements to increase a surface area of the wind turbine blade in which heat is generated {[0059] is a less severe icing event than the situation in [0061]; when the conditions change from [0061] to [0059] the inboard sections will be activated again which increases the surface of the blade which is heated}.
Brouwers does not teach the method of heating for a wind turbine blade.  Haden pertains to deicing systems.  Haden teaches that deicing systems may be for aircraft surfaces as well as wind turbine blades {[0007]}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deicing system of Brouwers (including any modifications discussed in the rejection) for a wind turbine blade.  One of ordinary skill in the art would be motivated to do so as deicing systems are known to be applicable to aerodynamic surfaces in a similar way to each other {Haden [0007]}.       
Brouwers is silent regarding specific amounts of power being supplied to each heating zone and therefore does not explicitly disclose:
identify a percentage of available power to be supplied to the set of the plurality of heating zones, based on the icing factor;
identify a power level to supply to the set of the plurality of heating zones, based on the percentage of available power; activate, based on the power level, the one or more Electro- Thermal Heating Elements corresponding to the set of the plurality of heating zones to generate heat.
Bourjac pertains to wind turbine electric heating systems for dealing with ice.  Bourjac teaches applying different amounts of power based on different measured temperatures {[0058]-[0065]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify an amount of power based on the icing factor (which is 
Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation power to supply using a percentage of available power {[0014] and [0049]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented the amount of power determined by the controller to send to the heating elements of Brouwer as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing {Haden [0014]}.
The teachings of Bourjac and Haden are complemented by the teachings of Brouwer that “peak power draw” is reduced which is related to the concepts of the amount of power supplied and the percentage of available power {Brouwer [0066] and [0067]}.  These concepts are related to one of ordinary skill in the art who understands that by definition, peak power draw cannot exceed available power.
The combination of Brouwer, Bourjac, and Haden teaches:
identify a percentage of available power {Haden [0014]} to be supplied {Bourjac [0058]-[0065]} to the set of the plurality of heating zones {Brouwer [0059]}, based on the icing factor {Brouwers [0030] ambient air temperature sensors}; 
identify a power level to supply to the set of the plurality of heating zones, based on the percentage of available power {Haden [0014; Brouwer [0010],[0059]; Bourjac [0058]-[0065]};
activate, based on the power level, the one or more Electro- Thermal Heating Elements corresponding to the set of the plurality of heating zones to generate heat {Brouwers [0010] determined power is used to activate the heating elements}
Regarding claim 17, the rejection of claim 17 follows the same fact pattern as presented in claim 2.
Regarding claim 18, Brouwer further teaches in which the controller is adapted to determine the icing factor continuously {Brouwer [0030] describes sensors that a person of ordinary skill in the art would implicitly understand to be operated continuously, MPEP 2144.01}
Regarding claim 19, Brouwer further teaches in which the controller is adapted to determine the icing factor at predetermined intervals {the intervals may be very small, icing factor cannot be determined instantaneously; therefore Brouwer [0030] teaches predetermined intervals for the icing factor as well}.
Regarding claim 20, the rejection of claim 20 follows the same fact pattern as presented in claim 5.
Regarding claim 24, the rejection of claim 25 follows the same fact pattern as presented in claim 11.
Regarding claim 25, the rejection of claim 25 follows the same fact pattern as presented in claim 12.
Regarding claim 26, Brouwer further discloses activating the one or more electro-Thermal Heating elements of the set of the plurality of heating zones, based on the determined duty cycle {determined duty cycle is activated, [0067]}.
Regarding claim 27, Brouwer discloses:
A system comprising:
A blade including a plurality of Electro-Thermal Heating elements embedded in the blade {[0025], [0059]};
A controller configured to:
Determine an icing factor based on environmental conditions before the wind turbine blade accumulates ice {[0030], [0002] anti-icing},
Determine based on the icing factor a first zone and a second zone of the Electro-Thermal Heating elements to activate to generate heat in an anti-icing mode of operation {[0059]}.
Brouwers does not teach the heating system for a wind turbine blade.  Haden pertains to deicing systems.  Haden teaches that deicing systems may be for aircraft surfaces as well as wind turbine blades {[0007]}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deicing system of Brouwers (including any modifications discussed in the rejection) for a wind turbine blade.  One of ordinary skill in the art would be motivated to do so as deicing systems are known to be applicable to aerodynamic surfaces in a similar way to each other {Haden [0007]}.       
Brouwers is silent regarding specific amounts of power being supplied to each heating zone and therefore does not explicitly disclose:
Identify a percentage of available power to be supplied to the set of the Electro-Thermal Heating elements, based on the icing factor;
Identify a predefined power level to supply to each of the first zone and the second zone based on the percentage of available power; and
Activate based on the identified power level, the Electro-Thermal Heating Elements within the first zone and second zone.
Bourjac pertains to wind turbine electric heating systems for dealing with ice.  Bourjac teaches applying different amounts of power based on different measured temperatures {[0058]-[0065]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify an amount of power based on the icing factor (which is based on temperature) to the set of the plurality of heating zones.  One of ordinary skill in the art 
Haden pertains to a deicing system of a wind turbine.  Haden teaches the controller calculating the deicing operation power to supply using a percentage of available power {[0014] and [0049]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented the amount of power determined by the controller to send to the heating elements of Brouwer as a percentage of available power as taught by Haden.  One of ordinary skill in the art would be motivated to do so in order to optimize the performance of deicing {Haden [0014]}.
The teachings of Bourjac and Haden are complemented by the teachings of Brouwer that “peak power draw” is reduced which is related to the concepts of the amount of power supplied and the percentage of available power {Brouwer [0066] and [0067]}.  These concepts are related to one of ordinary skill in the art who understands that by definition, peak power draw cannot exceed available power.
The combination of Brouwer, Bourjac, and Haden teaches:
identify a percentage of available power {Haden [0014]} to be supplied {Bourjac [0058]-[0065]} to the set of the Electro-Thermal Heating elements {Brouwer [0059]}, based on the icing factor {Brouwers [0030] ambient air temperature sensors}; 
identify a power level to supply to the first zone and the second zone, based on the percentage of available power {Haden [0014; Brouwer [0010],[0059]; Bourjac [0058]-[0065]};
activate, based on the power level, the one or more Electro- Thermal Heating Elements within the first and second zone {Brouwers [0010] determined power is used to activate the heating elements}
Regarding claim 30, Brouwers further teaches wherein a single heating zone includes a plurality of non-adjacent regions of a surface of the wind turbine blade {Figure 7 (620) is non-
Regarding claim 33, the combination of Brouwer, Haden, and Bourjac further teaches wherein the set of the plurality of heating zones to activate based on the icing factor corresponds to a lower surface area of the wind turbine blade when the icing factor predicts more severe ice accumulation than when the icing factor predicts less severe ice accumulation {Brouwer [0061] is a more severe icing factor/scenario than [0059] and [0061] removes the inboard area of the blade from being heated}.
Regarding claim 34, the combination of Brouwer, Haden, and Bourjac further teaches: wherein a first percentage of the available power to be supplied to the set of the plurality of heating zones at a first icing factor value is less than a second percentage of the available power to be supplied to the set of the plurality of heating zones at a second icing factor value when the second icing factor value predicts more severe ice accumulation than the first icing factor value and the set of the plurality of heating zones to activate based on the first icing factor value is equal to the set of the plurality of heating zones to activate based on the second icing factor value {the second set of heating zones are the same as first heating zones, as a singular scenario of zones such as [0059] of Brouwers is applied to a second icing factor based on a difference in temperature described in Bourjac [0058]-[0065]; the second being more severe which means the second requires more power; the discussed concepts of power distribution are the same when applied to available power}.
Regarding claim 35, the combination of Brouwer, Haden, and Bourjac further teaches:
wherein the predefined power level to supply to the set of the plurality of heating zones indicates whether to apply one of: no power to associated Electro-Thermal Heating Elements, a low power level to activate the associated Electro-Thermal Heating Elements, or a high power level to activate the associated Electro-Thermal Heating Elements {Bourajc [0058]-[0065] discusses different power levels which may be applied}.
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer, Haden, and Bourjac as applied to claims 1 and 16 above and in further view of Arlaban et al. (U.S Pre-Grant Publication 20170226990) hereinafter Arlaban.
Regarding claim 6, the combination of Brouwers, Haden, and Bourjac teaches the method of claim 5, but is silent regarding overriding a determination to trigger determining the first icing factor when wind conditions are below a cut-in wind speed for the wind turbine.
Arlaban pertains to a wind turbine control system for ice removal.  Arlaban teaches overriding a determination to trigger determining the first icing factor when wind conditions are below a cut-in wind speed for the wind turbine {[0127]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first step to estimate if any deicing would be effective for the performance of the wind turbine as taught by Arlaban and applied it to the heating method of the combination of Brouwers, Haden, and Bourjac .  One of ordinary skill in the art would be motivated to do so to increase the effectiveness of the wind turbine by not initiating any steps of a deicing procedure in conditions where deicing would not be beneficial {Arlaban [0127]}.	
Regarding claim 21, the rejection of claim 21 follows the same fact pattern as presented in claim 6.
Claims 31 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer, Haden, and Bourjac as applied to claims 1 and 16 above and in further view of Wong et al. (WO2013091642) hereinafter Wong.
Regarding claim 31, Brouwer teaches to identify, from the plurality of heating zones, a subset of heating zones that provide a greater aerodynamic performance based on the icing factor wherein the greater aerodynamic performance varies along a length of a wind turbine blade {[0061] focuses the heating toward the outboard portion of the blade}, where the greater aerodynamic performance is a percentage contribution to power generated by a wind turbine 
Regarding claim 22, Brouwer teaches to identify, from the plurality of heating zones, a subset of heating zones that provide a greater aerodynamic performance based on the icing factor {[0061] focuses the heating toward the outboard portion of the blade}.  As evidenced by Wong (page 3 lines 1-12) this has greater aerodynamic performance compared to the heating zones at the inboard portion of the blade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gieras et al. (U.S Pre-Grant Publication 20150260047) discusses heating requirements based on different factors in [0032] and available power being a factor in [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745